UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6152


WILLIE UNIQUE DAVIS,

                Plaintiff - Appellant,

          v.

RUBY, Doctor, Riverside Regional Jail; ABASSI, Doctor,
Riverside Regional Jail; CHARLES, Ms., Riverside Regional
Jail,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:12-cv-00624-JAG)


Submitted:   June 20, 2013                 Decided:   June 25, 2013


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie Unique Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Willie Unique Davis appeals the district court’s order

dismissing       without      prejudice        his    42    U.S.C.        §    1983    (2006)

complaint.        Davis’s complaint was conditionally docketed by an

order that required Davis to sign and return a consent to the

collection       of   fees    form.       Davis      failed     to   comply         with   this

order.     Davis also failed to pay the statutory filing fee for

his complaint.         The district court’s dismissal of the action,

without    prejudice,        was    not   an       abuse   of   discretion.            See   18

U.S.C. § 1915 (2006).              We therefore affirm the district court’s

order.     We dispense with oral argument because the facts and

legal    contentions         are   adequately        presented       in       the   materials

before    this    court      and   argument        would   not   aid      the       decisional

process.



                                                                                      AFFIRMED




                                               2